Citation Nr: 0313286	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  01-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to reentrance after discontinuance of vocational 
rehabilitation benefits under the provisions of Chapter 31, 
Title 38, Unites States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 action by the RO that 
denied a claim of entitlement to reentrance after 
discontinuance of vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, Unites States Code.  
The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in January 2002.  

In a written statement of October 1999, the veteran raised 
the issue of entitlement to an earlier effective date for 
service-connected cluster headaches.  In March 2003, the 
representative submitted a statement and attached a consent 
form signed by the veteran, which indicates that the veteran 
is filing a claim for an increased rating for cluster 
headaches.  The RO has neither adjudicated the earlier 
effective date claim nor addressed the issue of an increased 
rating for cluster headaches; therefore, these issues are 
referred to the RO for appropriate action.


REMAND

Review of the claims file does not reflect that the veteran 
has been properly advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  This law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  38 
U.S.C.A. § 5103(a) and (b) (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002). 

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the RO.  See Board of Veterans' Appeals: Obtaining 
Evidence and Curing Procedural Defects Without Remanding, 67 
Fed. Reg. 3099 (Jan. 23, 2002) (codified at 38 C.F.R. 
§§ 19.9(a)(2) (2002)).  Development of the veteran's case was 
requested by the Board in May 2002.  In September 2002, the 
Board attempted to cure a procedural defect in this case by 
notifying the veteran of the enactment of the VCAA, as this 
had not been done previously.  The Board informed the veteran 
that he had 30 days to respond to the notice.  This was done 
in accordance with 38 C.F.R. § 19.9(a)(2)(ii) (2002).  

Despite the Board's effort at notification of the VCAA and 
attempt at additional evidentiary development under 38 C.F.R. 
§ 19.9(a)(2), on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to develop evidence on its own) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In the instant case, the Board's September 2002 VCAA 
notification letter is contrary to law.  Because the Federal 
Circuit invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002), as it afforded less than one year for receipt of 
additional evidence, the Board must remand the case to comply 
with the DAV decision.  

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has properly satisfied its duty to notify the 
veteran of what is needed to substantiate the claim for 
reinstatement, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  Moreover, the veteran 
should be notified that any evidence relating to enrollment 
at Cleveland State University (CSU) since January 2000, 
enrollment certification, CSU transcripts from January 2000, 
especially any reflecting a 2.0 grade point average, approval 
of any vocational rehabilitation program by the Cleveland 
Vocational Rehabilitation & Counseling (VR&C) Division, and 
information reflecting contact with VR&C Division regarding 
his vocational rehabilitation program is pertinent evidence.  
The veteran has one year to submit information or evidence in 
response to such a notification.  38 U.S.C.A. § 5103(b) (West 
2002).

A review of the record also indicates that there are 
additional records that have not yet been secured which may 
be pertinent to the veteran's claim for reinstatement.  The 
RO should obtain any information of the veteran's resumed 
enrollment at CSU, certification to VA of such enrollment, 
any copies of CSU transcripts from January 2000 to the 
present, and any contact with VA regarding the veteran's 
continued participation in the vocational rehabilitation 
program.  The RO should also determine whether the veteran 
had been approved for any vocational rehabilitation program 
since July 1998, and, if so, to attach any associated records 
to the claims file.  These records may be pertinent and 
should be sought.

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically informed 
of the information or evidence he needs 
to submit, and he should be told of the 
one-year period for response under 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  Ask the veteran to provide any 
information of his resumed enrollment at 
CSU, certification to VA of such 
enrollment, any copies of CSU transcripts 
from the Summer of 2000 to the present, 
and any documentation of contact with VA 
regarding his continued participation in 
the vocational rehabilitation program.

3.  The RO should request the veteran's 
official school transcripts from CSU from 
January 2000 to the present.  The RO 
should also determine whether the RO had 
approved the veteran for any vocational 
rehabilitation program since July 1998, 
and, if so, to attach any associated 
records to the claims file.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

5.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last 
statement of the case was issued in 
August 2001, as well as the citation to 
38 C.F.R. §§ 3.159, 21.198, 21.362, and 
21.364.  38 C.F.R. § 19.31 (2002).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, and the period for 
submitting information or evidence as set forth in 
38 U.S.C.A. § 5103(b) has expired, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

